83 So. 3d 749 (2011)
Kristina L. STACEY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-678.
District Court of Appeal of Florida, Fifth District.
July 8, 2011.
James S. Purdy, Public Defender, and Noel A. Pelella, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Pamela J. Koller, Assistant *750 Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm Appellant's convictions and sentences for conspiracy to traffic in 200 grams or more of methamphetamine; trafficking in 200 grams or more of methamphetamine; possession of listed chemical; and tampering with physical evidence. On each of these counts the circumstantial proof was sufficient to support the jury verdict. Based upon double jeopardy grounds, we vacate the conviction and sentence for manufacture of methamphetamine. Ford v. State, 749 So. 2d 570 (Fla. 5th DCA 2000).
AFFIRMED IN PART; VACATED IN PART.
GRIFFIN, MONACO and TORPY, JJ., concur.